411 F.2d 544
Darrell Eugene MIRACLE, Appellant,v.UNITED STATES of America, Appellee.
No. 23938.
United States Court of Appeals Ninth Circuit.
May 12, 1969.

John R. Sabin (argued), of Sabin, Newcomb, Sabin & Meyer, Portland, Or., for appellant.
Mallory C. Walker (argued), Asst. U. S. Atty., Sidney I. Lezak, U. S. Atty., Portland, Or., for appellee.
Before CHAMBERS and KOELSCH, Circuit Judges, and BOWEN,* District Judge.
PER CURIAM:


1
Neither of the two assignments of error urged by appellant has merit.


2
The court's remarks, made during the delivery of supplemental instructions, were not such as could coerce a verdict. To the contrary, they emphasized that each juror should arrive at his own decision and not agree to a verdict in which he did not believe.


3
Neither was the further instruction concerning credibility of witnesses improper. Although the evidence was essentially undisputed, determination of the critical factual issues, in the final analysis, rested upon the credit or lack of credit the jury, as fact finder, accorded the respective witnesses.


4
The judgment is affirmed.



Notes:


*
 Hon. John C. Bowen, United States District Judge, Seattle, Washington, sitting by designation